Citation Nr: 0211220	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disability, to include whether such a disability is the 
result of an undiagnosed illness.

(The issues of entitlement to an initial rating in excess of 
40 percent for musculoskeletal pain and fatigue as due to an 
undiagnosed illness, and entitlement to service connection 
for a psychiatric disability (to include memory loss) as due 
to an undiagnosed illness, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his late spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had six years of prior active military service 
and in excess of thirteen years of prior inactive military 
service.  The veteran served on active duty from August 1991 
to January 1992 and from February 1992 to December 1992.  The 
veteran served in the Southwest Asia Theater of Operations 
from August 1991 to November 1991.  He has been awarded the 
Southwest Asia Service Medal.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to service 
connection for a gastrointestinal disability to include 
whether such a disability resulted from an undiagnosed 
illness.  The veteran appealed this determination.

The Board is undertaking additional development on the matter 
of the veteran's claims entitlement to an initial rating in 
excess of 40 percent for musculoskeletal pain and fatigue as 
due to an undiagnosed illness, and entitlement to service 
connection for a psychiatric disability (to include memory 
loss) as due to an undiagnosed illness, pursuant to authority 
granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue of entitlement to service connection for a 
gastrointestinal disability has been obtained.

2.  The competent and probative evidence does not establish 
that the veteran has suffered with weight loss since his 
separation from active military service.

3.  Since his separation from military service, the veteran 
has been diagnosed with possible peptic ulcer disease, hiatal 
hernia with esophageal reflux, and hemorrhoids.

4.  The competent and probative evidence is against a finding 
that peptic ulcer disease, hiatal hernia with reflux, or 
hemorrhoids is causally related to the veteran's military 
service. 

5.  The persuasive lay and medical evidence supports the 
finding that the veteran developed chronic diarrhea with 
slight leakage of fecal matter and abdominal distress as a 
result of his active service in the Southwest Asia Theater of 
Operations.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease, hiatal hernia with esophageal 
reflux, and hemorrhoids were not incurred or aggravated 
during the veteran's military service, or during any 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1118, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2001); 66 Fed.Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

2.  An undiagnosed illness characterized by weight loss was 
not incurred as a result of the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 
66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159); 66 Fed. Reg. 56614, 56615 (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

3.  An undiagnosed illness characterized by chronic diarrhea 
with slight leakage of fecal matter and abdominal discomfort 
was incurred as a result of the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 
66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159); 66 Fed. Reg. 56614, 56615 (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During comprehensive physical examinations performed by the 
military between June 1971 and December 1992, the veteran did 
not report any medical history of gastrointestinal 
symptomatology or disorder.  The examiners repeatedly found 
his abdomen, viscera, anus, and rectum to be normal.

VA examination reports dated in July 1994 and April 1996 
indicated that the physician had examined the veteran's 
abdomen.  No gastrointestinal disorder was diagnosed.  A VA 
general medical examination of April 1997 noted the veteran's 
complaint of chronic diarrhea.  On examination, the veteran 
appeared well nourished, well developed and was in no 
apparent distress.  The impressions included the statement 
that since the veteran's return from the Persian Gulf he had 
chronic diarrhea.  A computerized tomography scan of the 
veteran's abdomen was taken in May 1997 and found an 
essentially normal abdomen.

In a written statement dated in June 1997, the veteran's 
mother claimed he had been healthy prior to his leaving for 
the Gulf War.  However, on his return he had suffered with a 
number of symptoms to include diarrhea.  

A VA gastrointestinal examination was afforded the veteran in 
October 1997.  He complained of chronic diarrhea, weight 
loss, and a loss of appetite.  The veteran denied nausea, 
vomiting, dysphagia, acid reflux, abdominal pain, 
gastrointestinal bleeding, or alcohol consumption.  It was 
alleged by the veteran that he ate one meal a day with 
occasional snacks.  He normally had one soft stool a day with 
normal color and no evidence of blood or melena.  The veteran 
reported that he had an appendectomy many years ago.  He 
currently weighed 185 pounds, with a maximum weight of 190 
pounds in the last 12 months.  The veteran acknowledged that 
he took ibuprofen on a fairly regular basis, usually two to 
three days out of each week.  On examination, the veteran's 
abdomen was soft, non-tender, and had no masses.  His liver 
and spleen were not palpably enlarged.  The veteran's 
diagnostic testing was within normal limits or negative, 
except for the disorders discussed in the diagnoses.  The 
diagnoses were possible duodenal ulcer disease based on 
findings of an upper gastrointestinal barium X-ray, moderate 
hemorrhoids based on flexible sigmoidoscopy, and an ulcer 
disease that may be aggravated by the chronic (intermittent) 
use of non-steroidal antiinflammatory drugs.

In October 1998, three different fellow service-members 
reported knowing the veteran during his military service and 
later as a neighbor.  These individuals noted that the 
veteran appeared healthy during his military service and at 
the time of his separation from the military.  However, in 
the years since his separation, the veteran's health had 
reportedly declined in a drastic manner.  One observer 
indicated that this decline had included weight loss.  While 
one writer noted that he had first noted these changes to the 
veteran in 1995, another noted they began in 1996.  The 
veteran's spouse submitted a letter in February 1999 in which 
she noted that when he ate, 10 to 15 minutes later he would 
have to go to the bathroom.  The veteran had extreme gas 
which resulted in terrible pain and distress.  She claimed 
that the veteran would not eat while working to avoid having 
to go to the bathroom.  The spouse asserted that he drained 
continually.

A VA rheumatology clinic outpatient record of January 1999 
reported that the veteran was being treated for probable 
palindromic rheumatism.  It was noted that the veteran was 
unable to tolerate the medication for this disorder which 
caused him diarrhea and headaches.  In February 1999, the 
veteran was referred by the rheumatology clinic for an 
endoscopy to rule out the possibility of Whipple's disease 
due to his complaints of chronic arthritis and diarrhea.  The 
findings of the endoscopy included erythematous mucosa in the 
distal esophagus, hiatal hernia, and erythematous mucosa and 
erosions of the duodenal bulb.  Biopsies were taken.  A 
pathology report of February 1999 noted a normal small bowel 
mucosa and squamous mucosa with basal cell hyperplasia 
consistent with reflux esophagitis.

On VA examination of March 1999, the veteran complained of 
occasional reflux and loose stools in the evening soon after 
eating.  He acknowledged that he had one normal bowel 
movement every morning.  The veteran alleged that he had 
continual leakage of feces during the day which required him 
to stop work (driving) periodically to clean up.  He noted 
that this feces leakage did not require the use of a diaper.  
On examination, the veteran was vigorous-appearing and 
muscular with no evidence of malnutrition or muscle waste.  
His weight was 183 1/2 pounds.  The veteran denied having any 
weight loss with his weight staying between 175 and 180 
pounds.  The liver was palpable and the veteran indicated it 
was tender.  Otherwise, the abdominal examination is normal.  
Bowel sounds were normal to minimally hyperactive.  The 
veteran declined a rectal examination.  The impressions 
included peptic ulcer disease with gastroesophageal reflux, 
and occasional diarrhea with some continuous leakage of 
feces.  The examiner felt that the diarrhea was not true 
incontinence and there was no evidence of ill effects from 
the diarrhea.  This examiner concluded:

One could debate whether [the veteran] 
has an undiagnosed GI condition but he 
really just has some continuous fecal 
leakage, and an occasional diarrheal 
stool, as well as diagnosed conditions of 
mild reflux and a possible history of 
peptic ulcer disease.

A VA Persian Gulf Registry examination was given to the 
veteran in July 1999.  His complaints included not having a 
firm bowel movement in years.  He had problems with diarrhea 
especially after eating.  For his complaints of multiple 
joint pain, the veteran only took ibuprofen.  He denied 
taking any medication for his diarrhea.  On examination, 
there was tenderness in the upper and lower epigastrium.  The 
assessments included "hiatus" hernia with reflux 
esophagitis, past medical history of duodenal ulcer, and an 
undiagnosed illness with symptoms of chronic diarrhea.

At his Board hearing in November 2000, the veteran claimed 
that he continued to suffer with chronic diarrhea.


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to service connection for 
a gastrointestinal disability have been properly developed 
and no further assistance to the veteran is required in order 
to comply with the duty to assist.  See 38 U.S.C.A. § 5103A, 
66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  It is recognized by the Board that the 
provisions of 38 U.S.C.A. § 5103A (duty to assist) did not 
become effective until the fall of 2000.  These provisions 
were considered by VA in the statement of the case (SOC) 
issued in April 2001 and the supplemental statement of the 
case (SSOC) issued in April 2002.  There is no indication of 
record that the RO considered the duty to assist provisions 
found at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior 
to November 2000.  However, as the new duty to assist 
provisions are more favorable to the veteran's claim, that is 
the veteran no longer has to submit sufficient evidence for a 
"well-grounded" claim prior to any VA obligation to assist 
in developing evidence, and VA has applied the most favorable 
provisions to the current claim.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Therefore, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 and the new provisions of 
38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  It is noted that the 
veteran has other issues before the Board that were discussed 
in its remand of January 2001.  At that time, the veteran was 
informed directly by the Board of the applicable provisions 
of 38 U.S.C.A. § 5103A.  This was also specifically addressed 
by the RO in the letter issued to the veteran in April 2002.  
This letter informed the veteran of the actions he must take 
and the type of evidence required in order to establish his 
current claim.  He was also informed of the actions VA would 
take to develop his claim.  In the SOC of April 2001 and the 
subsequent SSOC, VA specifically notified the veteran of the 
evidence that it had considered.  The veteran was also 
informed of the provision of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 in the SOC of April 2001.  Thus, the requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include service medical records and identified 
VA treatment records.  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits.  The veteran was 
also afforded multiple VA compensation examinations in regard 
to the current claim.  These VA examiners provided 
evidence/opinion on the severity and etiology of the 
veteran's current gastrointestinal disorders.  The examiners 
specifically referenced the veteran's medical history and the 
claims file was available and reviewed.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the severity and etiology of the claimed disorder.  
The veteran was provided with the opportunity to present oral 
testimony, and did so at hearings before VA in October 1998 
and November 2000.

It is noted that the Board issued a remand in January 2001 
for development of other issues appealed by the veteran.  The 
issue of entitlement to service connection for a 
gastrointestinal disability was not properly before the Board 
at that time and the remand instructions of January 2001 have 
no bearing on this issue.  Thus, further development based on 
these remand instructions is not warranted.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A peptic (gastric or duodenal) ulcer shall 
be granted service connection although it was not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year of separation from the 
military.  38 C.F.R. § 3.307(a)(3), 3.309(a).  A peptic ulcer 
is to be considered established if it represents a medically 
sound interpretation of sufficient clinical findings 
warranting such diagnosis and provides an adequate basis for 
a differential diagnosis from other conditions with like 
symptomatology.

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include weight loss and/or involving the gastrointestinal 
system.  This chronic disability must have become manifest 
either during active service in the Southwest Asia Theater of 
Operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  Such a chronic, 
undiagnosed illness will then be service connected unless 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active service in the Southwest Asia 
Theater of Operations during the Gulf War; or there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia Theater of Operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001); see also 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).

Initially, the Board notes that the veteran has received 
diagnoses for possibly peptic ulcer disease.  However, 
endoscopy and pathology reports of 1999 failed to confirm 
this diagnosis.  There is no evidence either lay or medical 
that these symptoms or disease existed during his active 
military service.  The first diagnosis for a peptic ulcer 
disease was on the VA gastrointestinal examination of October 
1997, approximately five years after his separation from 
active military service.  The Board finds that the medical 
evidence has not confirmed that peptic ulcer disease 
currently exists, and even assuming that such a disorder 
existed, the preponderance of the lay and medical evidence 
establishes that this disorder did not become manifest to any 
degree until many years after his separation from the 
military.  There is no medical opinion linking a peptic ulcer 
disease to military service.  Thus, service connection is not 
warranted for peptic ulcer disease.

The diagnostic studies to include an endoscopy of January 
1999 have confirmed a diagnosis of hiatal hernia.  The 
examination of July 1999 associated this disorder with the 
veteran's symptoms of reflux esophagitis.  In addition, the 
examination of October 1997 noted a diagnosis for moderate 
hemorrhoids.  As a disease entity has been diagnosed for the 
symptoms of reflux, this is not entitled to presumptive 
service connection under the provisions of 38 U.S.C.A. 
§§ 1117, 1118 and 38 C.F.R. § 3.317.  There is no lay or 
medical evidence that the symptoms of these disorders existed 
during any period of active military service and there is no 
medical opinion linking these disorders to such service.  
Thus, the preponderance of the evidence is against the claim 
of entitlement to service connection for a hiatal hernia, 
esophageal reflux, or hemorrhoids.

A fellow service-member asserted in October 1998 that the 
veteran had experienced weight loss since his separation from 
active military service.  However, the veteran has been 
inconsistent about whether he suffered any significant weight 
loss since his military service.  In fact, his measured 
weight was 185 in October 1997 and 
183 1/2 in March 1999.  Thus, the veteran's actual measured 
weight has been maintained in the mid-180 pound range in 
recent years.  It is the Board's determination that the 
persuasive medical evidence does not support a finding of 
chronic symptoms or signs of weight loss since his separation 
from active service.

Finally, the veteran has alleged that he has chronic diarrhea 
since his return from active service in the Gulf War.  These 
symptoms have been corroborated by the veteran's late spouse 
and mother.  There is no record of complaints or diagnoses 
for diarrhea during the veteran's military service.  It is 
determined by the Board that the lay evidence tends to 
establish that the veteran has developed chronic diarrhea in 
the years since his return from military service in the 
Southwest Asia Theater of Operations.

VA examiners in April 1997, October 1997, and July 1999 noted 
impressions or diagnoses of chronic diarrhea.  In April 1997 
and July 1999, the examiners appear to have determined that 
this disorder was the result of an undiagnosed illness.  
While the October 1997 examiner was more ambiguous in his 
opinion regarding an undiagnosed illness, this examiner still 
failed to associate this symptomatology with a known disease 
or disorder.  The examiner's assessment in July 1999 linked 
the chronic diarrhea to undiagnosed illness.  

A VA rheumatologist indicated that the veteran's chronic 
diarrhea was the result of his medication for suspected 
palindromic rheumatism.  However, subsequent examinations in 
March and July 1999 failed to make such an etiological 
connection.  Specifically in July 1999, it was indicated that 
the veteran was no longer taking the medication noted in 
January 1999, yet he still experienced chronic diarrhea.  The 
Board notes that the veteran's complaints of diarrhea began, 
at the very least, in early 1997 and pre-dates his treatment 
at the VA rheumatology clinic.  Thus, the lay and medical 
evidence indicates that the veteran's chronic diarrhea began 
and continued after using the prescribed medication described 
in the outpatient record of January 1999.  Also, the 
rheumatologist treating the veteran suspected that he 
suffered with Whipple's disease.  However, it appears that 
the endoscopy and pathology reports of January and February 
1999 have ruled out such a diagnosis.  Based on the above 
analysis, the Board finds that the preponderance of the 
medical evidence and opinion establishes that the veteran 
suffers with chronic diarrhea that is not attributed to any 
known disease entity.  

Turning to the degree of this symptomatology, the veteran 
indicates that he has diarrhea soon after eating and will 
have frequent "drainage" from his bowels during the day 
requiring attention.  However, the veteran has not indicated 
that his diarrhea has resulted in significant soiling of his 
clothes and he specifically denied using protective pads.  He 
and his late spouse reported that he suffered with discomfort 
in his abdomen and tenderness in the abdomen has been 
reported on examination.  The most analogous rating criteria 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.114 for this type of symptomatology includes Diagnostic 
Code 7319 for irritable bowel syndrome and Diagnostic Code 
7332 for impairment of the sphincter muscle.  Under Code 
7319, mild disturbances of bowel function with occasional 
episodes of abdominal distress warrant a noncompensable 
evaluation.  Moderate and frequent episodes of bowel 
disturbance with abdominal distress are to be awarded a 10 
percent evaluation.  Under Code 7332, a healed or slight 
impairment of the sphincter control without leakage warrants 
a noncompensable evaluation, while either constant and slight 
leakage or occasional moderate leakage is to be evaluated as 
10 percent disabling.

The examiner of March 1999 expressed conclusions that the 
veteran did have slight leakage of fecal matter and 
occasional diarrheal stool.  Objective findings on 
examination noted tenderness in the abdomen and minimal 
hyperactive bowel sounds.  This symptomatology appears to 
meet the rating criteria under Code 7332 for a compensable 10 
percent evaluation.  Therefore, the evidence establishes that 
the veteran's chronic diarrhea has become manifest to a 
degree of 10 percent disabling.

In conclusion, the lay and medical evidence establishes that 
the veteran has developed chronic diarrhea with constant 
slight fecal leakage and abdominal discomfort to a 
compensable degree since his return from active service in 
the Southwest Asia Theater of Operations.  Competent medical 
assessment links this disorder to undiagnosed illness.  
Accordingly, the provisions of 38 U.S.C.A. § 1117, 1118 and 
38 C.F.R. § 3.317 warrant the grant of entitlement to service 
connection for this undiagnosed illness.  All reasonable 
doubt in this matter has been resolved in the veteran's 
favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, for the reasons articulated above, the preponderance 
of the most probative evidence is against the claim for 
entitlement to service connection for peptic ulcer disease, 
hiatal hernia with esophageal reflux, hemorrhoids, or weight 
loss.  In considering these latter disabilities the Board 
considered the doctrine of reasonable doubt, but as a 
preponderance of the most probative evidence is against these 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for peptic ulcer disease, 
hiatal hernia with esophageal reflux, and hemorrhoids is 
denied.

Entitlement to service connection for an undiagnosed illness 
characterized by weight loss is denied.

Entitlement to service connection for an undiagnosed illness 
characterized by chronic diarrhea with slight leakage of 
fecal matter and abdominal distress is granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

